Citation Nr: 1747790	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-05 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral lower extremity disorder, to include as due to frostbite or Reiter's syndrome.

2.  Entitlement to service connection for residuals of a right tibia and fibula fracture, to include as secondary to a bilateral lower extremity disorder.

3.  Entitlement to service connection for a right leg scar, to include as secondary to a bilateral lower extremity disorder.

4.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1964 to October 1964 and on active duty in the United States Army from April 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board remanded the appeal for further development in July 2014 and again in June 2015.  In February 2017, the Board requested a Veterans Health Administration (VHA) expert medical opinion.  In April 2017, the Board provided him with a copy of the opinion and informed him of his right to submit any additional evidence within 60 days of the notification letter.  No additional evidence was received; therefore, the Board will proceed with adjudication of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral lower extremity disorder did not have its onset in service and is not otherwise related to service.

2.  The Veteran's residuals of a right tibia and fibula fracture did not have its onset in service and is not otherwise related to service or any service-connected disability.

3.  The Veteran's right leg scar did not have its onset in service and is not otherwise related to service or any service-connected disability.

4.  The Veteran does not have right ear hearing loss to an extent recognized for VA disability purposes and his left ear hearing loss did not have its onset in service and is not otherwise related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral lower extremity disorder, to include as due to frostbite or Reiter's syndrome, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for residuals of a right tibia and fibula fracture, to include as secondary to a bilateral lower extremity disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for entitlement to service connection for a right leg scar, to include as secondary to a bilateral lower extremity disorder, are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran asserts that his bilateral lower extremity disorder began in service and that he currently has symptoms of right leg pain, numbness, and loss of strength.  He maintains that these symptoms are related to cold weather exposure in Germany during his active service.  Further, he asserts that although his right tibia and fibula fracture and his right leg scar were incurred in a post-service motorcycle accident, his bilateral lower extremity disorder caused the accident.  Lastly, he maintains that his bilateral hearing loss is the result of his prolonged exposure to firearm noise in service while in the artillery area.  

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in- service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For certain chronic diseases, including organic diseases of the nervous system and sensorineural hearing loss, service connection can be presumed without showing evidence of such disease having been incurred during a period of service, if the disease has manifested to a degree of ten percent or more within one year from the date of separation.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Analysis

A.  Bilateral Lower Extremity Disability

Regarding the first element of service connection, there is conflicting evidence as to the Veteran's current diagnosis.  A June 2010 private treatment record notes complaints of right leg pain, numbness, and loss of strength.  February 2011 and August 2014 VA examination reports indicate no evidence of a frostbite or cold injury, and both objective examinations were normal.  The August 2015 VA examiner indicated that the Veteran had "neurologic sequela," with occasional symptoms, although examinations results were noted as normal.  Contrarily, the April 2017 VHA expert found no current evidence of any bilateral lower extremity disorder associated with cold weather exposure.  Since there is an indication that the Veteran had a disability during the pendency his claim, even though it may have resolved prior to the instant adjudication of his appeal, the existence of a current disability is conceded.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, element one is met.  

As to the second element, in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) note muscle cramps in his legs, pain in his knees (especially in cold weather), arthralgia of the knee joints of unknown etiology, and several reports of a possible diagnoses of Reiter's syndrome.  See June 1969, March 1970 STRs and other undated STRs.  Therefore, element two is also met.

As for element three, nexus, there are conflicting post-service medical opinions.   Initially, the Board notes that a June 2010 private physician noted the presence of right leg pain, numbness, and loss of strength, and stated that the Veteran began experiencing these symptoms in-service.  Dr. N. O. V. indicated that the Veteran "probably had an episode of frostbite of his legs which could alter his systems and be still causing symptoms." (Emphasis added).  No neurological testing was presented nor was a rationale provided.  To the extent this constitutes a positive nexus opinion, it is couched in speculation and is therefore of no probative value.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for the Veteran's claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "may or may not have been"). 

The February 2011 VA examiner was unable to resolve the nexus question in this case without resorting to speculation, based on no evidence of frostbite upon physical examination.  The August 2014 VA examiner similarly found no evidence of a current frost bite injury, and no evidence of Reiter's syndrome in service since rheumatologic examination was negative.

Against the claim is the April 2017 opinion of two VHA experts, who reviewed the Veteran's claims file in detail and opined that it is as least likely as not (less than 50 percent probability) that his current bilateral lower extremity disorders are due to service.  In support of their opinion, the experts reasoned that there was no evidence of any chronic or permanent damage from the Veteran's presentation of knee pain in cold weather while in Germany.  Further, they stated that there was no evidence of any long term sequela after August 1971, and there was no medical evidence of ongoing symptoms.  The experts also emphasized that the Veteran was never actually diagnosed with Reiter's syndrome, as formal rheumatologic examination was normal in service.
  
Here, the Board affords more probative value to the opinion of the VHA experts, who reviewed the Veteran's claims file in detail and provided robust reasoning for their opinion.  Accordingly, the only probative nexus opinion is against the claim.  Thus, for reasons outlined above, the third element is not met, and the claim fails on this basis alone.

Moreover, to the extent the Veteran attributes any bilateral lower extremity disability to service, his opinion is not competent.  As a lay person, he has not been shown to be capable of making such conclusions on inherently medical questions.  Establishing a link between any current bilateral lower extremity neurological sequela and an in-service frost bite injury requires specialized knowledge and testing to understand the complex nature of the nervous systems.  The Veteran has not indicated that he has such experience.

Finally, the Veteran's neurologic sequela did not manifest to a compensable degree within one year of service, nor is a nexus available via a continuity of symptomatology.  To the contrary, an April 1972 VA treatment record, two years post-service, reveals no neurological deficits, and a July 1972 VA treatment record noted occasional loss of strength in both legs, but all labs and consultations at that time were negative.  There is also no combination of manifestations sufficient to identify the disease entity in service to allow for service connection based on continuity of symptomatology; again, formal rheumatologic examination in service was normal.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1331.  

Thus, the preponderance of the evidence is against a finding that the Veteran's current bilateral lower extremity disability manifested in service, within one year after separation, or is otherwise related to service.  Accordingly, the benefit-of-the-doubt doctrine is not applicable in this instance and the claim of service connection for a bilateral lower extremity disability, to include as due to frostbite or Reiter's syndrome, must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B.  Residuals of a Right Tibia and Fibula Fracture and Right Leg Scar

An April 2016 VA examination diagnosed the Veteran with residuals of tibia and fibula fracture and a June 2010 private treatment record noted the presence of a right leg scar, although a subsequent April 2016 VA examination found no evidence of a right leg scar.  McClain, at 321.  Therefore, element one is met.  

As to element two, in-service incurrence of a disease or injury, the Veteran has conceded that both disabilities resulted from a post-service motorcycle accident in October 1974.   See June 2010 private treatment record and August 2015 VA examination.  Therefore, element two is not met and direct service connection for either of these disabilities is not warranted.

Regarding the Veteran's claim that his post-service motorcycle accident and the resulting injuries are secondary to his bilateral lower extremity disorder, the Board has already determined that service connection for his bilateral lower extremity disability is not warranted.  The only other service-connected disability of record is for prostatitis, which the Veteran has not asserted as the cause of the accident or the resulting injuries and the record itself does not indicate any causal relationship.  Therefore, without a service-connected disability, secondary service connection cannot be established.

Thus, the preponderance of the evidence is against a finding that the Veteran's residuals of a right tibia and fibula fracture and a right leg scar manifested in- service or are otherwise related to service or a service-connected disability.  Accordingly, the benefit-of-the-doubt doctrine is not applicable in this instance and the claims of service connection for residuals of a right tibia and fibula fracture and a right leg scar must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


C.  Bilateral Hearing Loss 

In regard to the first element, the Veteran has a current hearing loss disability in the left ear only.  Specifically, the August 2014 VA examiner noted the Veteran's hearing acuity as follows: 


Hertz
500
1000
2000
3000
4000
RIGHT

15
15
20
25
25
LEFT

15
20
25
45
40

Speech Recognition: Right: 100 percent; Left: 96 percent

Additionally, the April 2016 VA examiner noted the Veteran's hearing acuity as follows:


Hertz
500
1000
2000
3000
4000
RIGHT

20
20
25
30
30
LEFT

15
25
35
45
40

Speech Recognition: Right: 100 percent; Left: 100 percent

These findings reflect the presence of a hearing loss disability for VA purposes in the left ear only.  38 C.F.R. § 3.385.  As there is no other audiometric testing during the appeal period, there is no competent evidence that demonstrates right ear hearing loss for VA purposes, and the claim for right ear hearing loss is denied on this basis alone.  Id.

Regarding the second element, in-service incurrence of a disease or injury, the Veteran's hearing tests during service, to include at separation in January 1970, were negative for hearing loss.  However, the Veteran's military personnel records indicate his military occupational specialty (MOS) as a food service apprentice and as an ammunition storage specialist.  See DD-214 Forms.  The Board finds the Veteran's assertion that he was exposed to high frequency firearm noise to be credible.  See June 2010 private treatment record and August 2014 VA examination report.  Therefore, element two is met.

As to element three, nexus, there are conflicting medical opinions.  The Board notes Dr. N.O.V.'s June 2010 opinion that states that the Veteran's exposure to high frequency "arm fire noise" during service is more probable than not the cause of his hearing loss.  Further, she stated that "we know prolonged exposure to noises of high intensity causes permanent damage in the inner structures or the ear, resulting in irreversible hearing loss."  Critically, Dr. N.O.V.'s opinion does not reflect review of the relevant evidence of record, including STRs; therefore it is of low probative value.  The August 2014 VA examiner's opinion is inadequate and will not be considered. 

The April 2016 and June 2016 VA examiners opined that it is less likely as not that the Veteran's current hearing loss is related to noise exposure during service.  Specifically, the April 2016 examiner reasoned that although noise exposure causes either immediate hearing loss or progressive hearing deficit, there is no retroactive hearing effect expected after years of being exposed to noise.  She noted the Veteran's January 1970 separation examination evidenced bilateral normal hearing.  Additionally, the June 2016 VA examiner stated that there were no complaints of hearing problems in service, his separation examination demonstrated normal hearing, and that his first complaints were 44 years post-service.  Further, she reasoned that at this point actual hearing loss is more likely to be the result of the natural aging process, to hereditary factors, to post-service noise exposure, or a combination of all these factors.  The June 2016 VA examiner was unable to comment on the impact of research conducted by Dr. Sharon G. Kujawa regarding delayed-onset hearing loss as requested in the Board's 2015 remand, but indicated the inability to opine was due to a lack of data (no auditory brainstem response study performed during service or within a year of service).  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, given that the April 2016 and June 2016 VA examiners both reviewed the relevant evidence of record and provided rationales for their conclusions, and given their expertise as audiologists, the Board affords these opinions more probative value than the opinion of Dr. N.O.V.  Thus, element three is not met for the left ear.
The Board acknowledges the Veteran's belief that in-service noise exposure caused his hearing loss decades later; however, the Veteran is not competent to opine on the etiology of his hearing loss, particularly on a delayed-onset theory, as this requires specialized training and expertise.  Additionally, there is no evidence that left ear hearing loss manifested to a compensable degree within a year of service to allow for presumptive service connection for a chronic disease.  Instead, as noted above the first evidence of left ear hearing loss is over 40 years after service.  Additionally, absent any in-service findings of hearing loss, there is no combination of manifestations sufficient to identify the disease entity in service to allow for service connection based on continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1331.  As such, the preponderance of the evidence is against the claim thus, the benefit of the doubt doctrine does not apply and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a bilateral lower extremity disorder, to include as due to frostbite or Reiter's syndrome, is denied.

Entitlement to service connection for residuals of a right tibia and fibula fracture, to include as secondary to a bilateral lower extremity disorder, is denied.

Entitlement to service connection for a right leg scar, to include as secondary to a bilateral lower extremity disorder, is denied.

Entitlement to service connection for bilateral hearing loss is denied.



___________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


